                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOHN WENDELL CHRISTOPHER,                             :       No. 3:17cv2272
            Plaintiff                                 :
                                                      :       (Judge Munley)
               v.                                     :
                                                      : (Chief Magistrate Judge Schwab)
NANCY A. BERRYHILL,                                   :
Acting Commissioner of Social                         :
Security,                                             :
                       Defendant                      :
::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::

                                                ORDER


       AND NOW, to wit, this 28th day of March 2019, it is HEREBY ORDERED

as follows:

       1. The plaintiff’s objections to the Report and Recommendation (Doc. 19)

           are OVERRULED;

       2. The Report and Recommendation of Chief Magistrate Judge Schwab

           (Doc. 18) is ADOPTED;

       3. The Commissioner’s decision denying the plaintiff’s claim for disability

           benefits is AFFIRMED;

       4. The Clerk of Court is directed to enter JUDGMENT in favor of the

           defendant and against the plaintiff;
5. The Clerk of Court is directed to CLOSE this case.




                                        BY THE COURT:

                                        s/ James M. Munley______
                                        JUDGE JAMES M. MUNLEY
                                        United States District Court




                                 2
